

116 S1929 IS: Homeownership for DREAMers Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1929IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Menendez (for himself, Ms. Cortez Masto, Mr. Brown, Mr. Booker, Mr. Wyden, Mr. Blumenthal, Ms. Duckworth, Mr. Sanders, Ms. Hirono, Ms. Klobuchar, Ms. Harris, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Department of Housing and Urban Development from limiting the eligibility of DACA
			 recipients for certain assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeownership for DREAMers Act. 2.DACA recipient eligibility (a)FHASection 203 of the National Housing Act (12 U.S.C. 1709) is amended by inserting after subsection (h) the following:
				
					(i)DACA recipient eligibility
 (1)DACA recipient definedIn this subsection, the term DACA recipient means an alien who, at any time before, on, or after the date of enactment of this subsection, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.
 (2)ProhibitionThe Secretary may not— (A)prescribe terms that limit the eligibility of a single family mortgage for insurance under this title because of the status of the mortgagor as a DACA recipient; or
 (B)issue any limited denial of participation in the program for such insurance because of the status of the mortgagor as a DACA recipient.
							(3)Exemption
 (A)Denial for failure to satisfy valid eligibility requirementsNothing in this title prohibits the denial of insurance based on failure to satisfy valid eligibility requirements.
 (B)Invalid eligibility requirementsValid eligibility requirements do not include criteria that were adopted with the purpose of denying eligibility for insurance because of race, color, religion, sex, familial status, national origin, disability, or the status of a mortgagor as a DACA recipient..
 (b)Rural Housing ServiceSection 501 of the Housing Act of 1949 (42 U.S.C. 1471) is amended by adding at the end the following:
				
					(k)DACA recipient eligibility
 (1)DACA recipient definedIn this paragraph, the term DACA recipient means an alien who, at any time before, on, or after the date of enactment of this subsection, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.
 (2)ProhibitionThe Secretary may not prescribe terms that limit eligibility for a single family mortgage made, insured, or guaranteed under this title because of the status of the mortgagor as a DACA recipient.
						.
 (c)Fannie MaeSection 302(b) of the National Housing Act (12 U.S.C. 1717(b)) is amended by adding at the end the following:
				
					(8)DACA recipient eligibility
 (A)DACA recipient definedIn this paragraph, the term DACA recipient means an alien who, at any time before, on, or after the date of enactment of this paragraph, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.
 (B)ProhibitionThe corporation may not condition purchase of a single-family residence mortgage by the corporation under this subsection on the status of the borrower as a DACA recipient.
						. 
 (d)Freddie MacSection 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end the following:
				
					(6)DACA recipient eligibility
 (A)DACA recipient definedIn this subsection, the term DACA recipient means an alien who, at any time before, on, or after the date of enactment of this paragraph, is or was in deferred action status pursuant to the Deferred Action for Childhood Arrivals (‘DACA’) Program announced by the Secretary of Homeland Security on June 15, 2012.
 (B)ProhibitionThe Corporation may not condition purchase of a single-family residence mortgage by the Corporation under this subsection on the status of the borrower as a DACA recipient.
						.